The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SEPARATROR AND METHOD OF MANUFACTURING THE SAME

Examiner: Adam Arciero	SN: 17/109,095	Art Unit: 1727	August 9, 2022 

DETAILED ACTION
The Application filed on December 01, 2020 has been received. Claims 1-13 are currently pending and have been fully considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on August 10, 2022.

The application has been amended as follows: 
Dependent claim 3 is canceled.

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Toshiya et al. (JP 2004-335306; as found in IDS dated ); Sato et al. (US 2016/0141637 A1; as found in IDS dated ); and Seido et al. (US 2009/0239129 A1), do not specifically disclose, teach, or fairly suggest the claimed fuel cell separator and method of making the claimed fuel cell separator, the separator comprising: the claimed displacement/vibration reducing member that includes: a plurality of protrusions coupled together by the claimed coupling portion, which comprises: a smaller thickness than the thickness of the protrusions; the claimed positional relationship; and the claimed gate cut mark (claims 1 and 7). Toshiya teaches of a fuel cell separator comprising: a main body 58 and a sealing member 50, wherein the sealing member comprises a plurality of protrusions 60a,b that are connected with a connecting member (the gap between the protrusions) and are formed for absorbing a shock (Abstract and Fig. 1, 3, 7). Sato teaches of a fuel cell separator, comprising: a main body and a plurality of protrusions 22OT which are connected with a coupling portion 24OT which has a center line that is not the same as the center line of the protrusions (Fig. 3). Seido teaches of a fuel cell separator having a main body and a plurality of reinforcing members (protrusions) 13 connected to each other with a coupling member 15 (Fig. 5). However, the prior arts either alone or in combination are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727